Title: From Thomas Jefferson to the County Lieutenants of Henrico and Certain Other Counties, 4 January 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond January 4 1781

The Enemy having last Night past far up James River and seeming to point immediately to this Place or Petersburg, I must desire you without a moments Delay to send every man of your County able to bear Arms to rendezvous at Westham. Let them come in small Detachments as they can be collected and not wait to be formed into Companies.
I am Sir your mo obt. hble. Servt.,

T.J.

